— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 29, 1985, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, and bearing in mind that credibility is a factor to be determined by the jury (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the evidence is legally sufficient to support the defendant’s convictions.
The errors alleged to have been committed by the prosecutrix in her summation were not properly objected to at trial and, accordingly, have not been preserved for our review (see, People v West, 56 NY2d 662; People v Medina, 53 NY2d 951), and we decline to reach them in the exercise of our interest of justice jurisdiction. Furthermore, the record reveals no reason to modify the defendant’s sentence. Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.